DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/IB2020/055494 filed 6/11/2020.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. EP19183238.5 filed 6/28/2019, which papers have been placed of record in the file.  
Claims 1-15 are pending. 


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, drawn to a thermoplastic composition.
Group II, claim(s) 12-15, drawn to a method of making a thermoplastic composition.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Seidel et al. (US 2013/0253092) in view of Chang et al. (US 2014/0193595). Specifically, the combination of Seidel and Chang is discussed in the detailed rejection below under 35 U.S.C. 103. 
During a telephone conversation with Christopher Durkee on 7/12/2022 a provisional election was made to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 2013/0253092) in view of Chang et al. (US 2014/0193595). 
	Regarding claim 1: Seidel is directed to a thermoplastic composition comprising:
	10-85 parts by weight polycarbonate homopolymer or copolymer
	10-50 parts by weight of a styrene acrylonitrile copolymer
	9.94-50 parts by weight glass fibers 
	The parts by weight disclosed in Seidel are equivalent to the claimed wt% since components D and E of Seidel are optional. Further, the combined weight percent value of all components does not exceed 100 wt% and all weight percentage values are based on the total weight of the composition. 
	Glass fibers are disclosed, although a combination of flat and round glass fiber is not mentioned. 
	Chang is directed to a glass fiber reinforced resin molded articles wherein the resin includes polycarbonate ([0025] Chang). The composition can comprise a mixture of flat and round glass fibers ([0026] Chang). One skilled in the art would have been motivated to have selected a mixture of flat and round glass fibers in Seidel since a mixture of flat and round glass fibers are used in the art to reinforce polymer compositions used to make molded articles having improved rigidity ([0026] Chang). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a combination of flat and round glass fibers in Seidel. 
	With respect to the amounts of flat glass fiber and round glass fiber, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). In the present case, 9.94-50 wt% glass fibers are disclosed by Seidel, wherein a 50:50 mixture would result in an amount of flat and round glass fibers of about 5-25 wt% glass fibers which squarely falls within the claimed amounts. Therefore, the combination of Seidel and Chang suggests the claimed amount of flat and round glass fiber amounts. 
	Regarding claim 2: The composition preferably comprises 40-70 parts by weight polycarbonate homopolymer or copolymer and preferably 20-35 parts by weight of the vinyl copolymer including styrene and acrylonitrile ([0022]-[0023] Seidel). 
	Regarding claim 3: A specific amount of 14 wt% flat glass fiber and 10 wt% round glass fiber is not mentioned by the combination of Seidel and Chang. However, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the amount of the relative amounts of flat and round glass fibers since the selection of such parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). In the present case, the amount of glass fibers including flat and round glass fibers includes the claimed amount of 14 wt% flat glass fibers and 10 wt% round glass fibers. Hence, selection of a specific amount within the disclosed range is suggested by Seidel and Chang. 
Regarding claims 4-5: The combination of Seidel and Chang doesn't specifically recite coefficient of thermal expansion as determined in accordance with ISO 11359. However, the composition produced in Seidel and Chang is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Seidel and Chang suggests a composition having a coefficient of thermal expansion within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 6-7: The combination of Seidel and Chang doesn't specifically recite a melt flow rate as tested with ISO 1133. However, the composition produced in Seidel and Chang is substantially identical to the composition produced in the instant invention, as discussed previously. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Seidel and Chang suggests a composition having a MVR within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 8: The polycarbonate has a molecular weight of 23,000-40,000 determined by GPC ([0055] Seidel) (equivalent to as determined by GPC and calibrated to polycarbonate standard). 
	Regarding claim 9: An article comprising the thermoplastic composition is disclosed. 
	Regarding claim 10: Articles include housing for office equipment and domestic appliances ([0005] Seidel) (equivalent to a housing for a personal or commercial electronic device). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel and Chang as applied to claim 10 above, and further in view of Malinoski et al. (US 2013/0196131). 
	Regarding claim 11: The combination of Seidel and Chang doesn’t mention the thermoplastic composition is bonded to aluminum. 
	Malinoski is directed to a method of making a large variety of articles including the same articles as in Seidel ([0193]-[0194] Malinoski). The articles are made with an aluminum frame ([0196] [0231] Malinoski). One skilled in the art would have been motivated to have included an aluminum component in the article of Seidel and Chang to produce a wide range of articles as taught by Malinoski. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have  included an aluminum component in the article of Seidel and Chang. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764